DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0140252 A1 to Luxon et al. (“Luxon”) in view of US 2017/0270260 A1 to Shetty et al. (“Shetty”).
	As to claim 1, Luxon discloses an auxiliary component comprising 
test equipment for carrying out and calculating cardiac autonomic neuropathy tests, with contemporary measurement of heartbeat, respiration, intrathoracic pressure and orthostatism said auxiliary component including a mouthpiece (see Fig 20C, element 2010) and a base unit (Fig 20C, element 2012), wherein 
said mouthpiece forms an autonomous system for measuring a pressure, or a trend of breath, or both (see [0188] -- pressure sensor information is transmitted wirelessly to the controller device) said auxiliary component further comprising  
a flow sensor aimed at measuring a trend of breath of said patient, and a pressure sensor aimed at measuring a pressure of the breath being given out (see [0033]), well as a processing electronic board for processing obtained values for estimating correctness of performance of said selected test, wherein the processing is carried out according to stored test instructions concerning the selected test that include parameters on the basis of which the correctness of performance of the selected test is considered and on the basis of which operation of said auxiliary component is adjusted, said mouthpiece being connected to said base unit so as to transmit data collected during the selected test to said base unit (see [0188] and Fig 20C) .  

However, in a related device, Shetty discloses a mouthpiece including light emitting diode (LED) means aimed at informing a patient undergoing a selected test about correct or incorrect performance of the selected test, said mouthpiece being connected to said base unit so as to receive instructions about the test and a method for carrying it out from said base unit (see [0127]-[0129]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the auxiliary component of Luxon with the mouthpiece including light emitting diode (LED) means aimed at informing a patient undergoing a selected test about correct or incorrect performance of the selected test, said mouthpiece being connected to said base unit so as to receive instructions about the test and a method for carrying it out from said base unit disclosed by Shetty in order to provide the predictable result of allowing the mouthpiece/pressure/flow sensor of Luxon to be used further from the base station in a way that is also easier for the user to perceive.
As to claim 3, it does not appear that Luxon discloses an atmospheric pressure sensor for measuring an environmental pressure, said atmospheric pressure sensor being connected to said processing electronic board for an evaluation of correct performance of the selected test depending on the atmospheric pressure locally present.  However, Shetty discloses such an environmental pressure sensor (see [0090]-[0091]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Luxon with the 
As to claim 4, Shetty further discloses wherein said means aimed at informing the patient about the correctness of performance of said selected test include a series of LEDs, said LEDs indicating a correct performance of the test with a predetermined combination of lights in accordance with instructions received from said base unit (see [0127]-[0129]).  
As to claim 5, Shetty further discloses wherein said LEDs are arranged on a surface of a cylindrical container containing, partially incorporated therein, an elongated cylindrical body, said elongated cylindrical body forming, together with said cylindrical container, said mouthpiece (see Fig 12A, element 1232).  
As to claim 7, Luxon discloses 1As to lcaimsaid equipment further comprising sensor means 3aimed at measuring the heartbeat in order to communicate a measured heart rate to said base unit for processing and calculation of parameters 3DOCKET: 680-331.093-879U.S. Ser. No. 15/604,0735for an evaluation of correct performance of sensor means being applied by simple contact in a patient's wrist area (see Fig 21A-B and [0190]-[0191]).
1 As to claim 8, Luxon further discloses 2orthostatic measuring means, connected to said base unit in order to measure a 3change in position of the patient (see [0228]).  
As to claim 9, Luxon further discloses1As to claim  2wherein the heart rate is processed by means of a suitable software program 3made operative in said base unit, together with measured parameters of at least 4one of breath frequency or pressure, or both, and orthostatic parameters, in sorder to obtain test results (see Fig 21A-B and [0190]-[0191]).  
As to claim 10, Luxon further discloses wherein said base unit is connectable PC by means of a wireless connection, for input and analysis of data and selection of type of exam to perform, and for storing measurements obtained during the test in a memory of said PC, and with a vocal 
As to claim 11, it does not appear that Luxon discloses an atmospheric pressure sensor for measuring an environmental pressure, said atmospheric pressure sensor being connected to said processing electronic board for an evaluation of correct performance of the selected test depending on the atmospheric pressure locally present.  However, Shetty discloses such an environmental pressure sensor (see [0090]-[0091]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Luxon with the environmental pressure sensor of Shetty in order to achieve the predictable result of improving sensor accuracy. Shetty further discloses, as part of the combined features detailed in the treatment of claim 1, wherein said means aimed at informing the patient about the correctness of performance of said selected test include a series of LEDs, said LEDs indicating a correct performance of the test with a predetermined combination of lights in accordance with instructions received from said base unit (see [0127]-[0129]), wherein said LEDs are arranged on a surface of a cylindrical container containing, partially incorporated therein, an elongated cylindrical body, said elongated cylindrical body forming, together with said cylindrical container, said mouthpiece (see Fig 12A, element 1232).  
Response to Arguments
Applicant's arguments filed September 30, 2020 have been fully considered but they are not persuasive.
Applicant argues that the LEDs of Shetty are not for informing the user of incorrect or correct, but are for informing the user of the state of the device’s battery. This is not persuasive, however, because Shetty clearly states that the red, yellow, and green LEDs are for informing the 
Applicant further argues that one of ordinary skill in the art would not search for a solution to the problem addressed by Luxon, which is not for asthma. However, Luxon already indicates favorably on providing feedback to the user and Shetty shows a convenient way of providing such feedback. For at least these reasons, the rejections are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791